                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY



 DONALD TILLMAN,                                            Civ. No. 2:18-10642

                 Plaintiff,
                                                                 OPINION
         V.


 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,

                Defendant.


WILLIAM J. MARTINI, U.S.D.J.:

        Donald human (“Claimant”) seeks judicial review pursuant to 42 U.S.C. § 405(g) and
Local Civil Rule 9.1 of a final partially favorable decision by an administrative law judge
(“AU”) of the Commissioner of the Social Security Administration that found him to be
disabled after May 18, 2017, but not before. ECF No. [1]; R. at 11—24; R. at 25-41. In the
Decision, the AU concluded that Claimant: (1) was not disabled during the time period of
November 28, 2013 through May 17, 2017; and (2) was deemed to be disabled as of May 18,
2017 based upon the absence of his left eye and the lack of visual acuity that had developed
in his right eye. R. at 16; see also R. at 20. Claimant now objects to the AU’s conclusions
that he was not deemed to be disabled prior to May 18, 2017. ECF No. [1].
       The Court has carefully considered the administrative record, as well as the
submissions that have been made in support of and in opposition to the instant appeal. See
ECF Nos. [10], [14], [15]. Claimant did not file a reply to the Commissioner’s brief. See
ECF No. [11] at 2. There was no oral argument. U. Civ. R. 78.1(b); L. Civ. R. 9.1. For the
reasons set forth below, the Decision is AFFIRMED.

   I.         BACKGROUND
       The Court writes for the parties who are familiar with the facts and the procedural
history of the case. The Court therefore specifically addresses in the discussion below only
those facts relevant to the issues raised on appeal.

   II.        STANDARD OF REVIEW
       On a social security appeal from an AU’s final decision, the district court conducts
plenary review of the legal issues. See Schaudeck v. Comm ‘r of Soc. Sec. Admin., 181 F.3d
    429, 431 (3d Cir. 1999). The factual findings of the AU are reviewed “only to determine
    whether the administrative record contains substantial evidence supporting the findings.”
    Sykes v. Apfet, 228 F.3d 259, 262 (3d Cir. 2000). Substantial evidence is “less than a
    preponderance of the evidence but more than a mere scintilla.” Jones v. Barnhart, 364 F.3d
    501, 503 (3d Cir. 2004) (citation omitted). Thus, so long as there is substantial evidence to
    support the Commissioner’s findings, district courts must affinTi the decision, even if this
    Court “would have decided the factual inquiry differently.” Hartraifi v. Apfel, 181 F.3d 358,
    360 (3d Cir. 1999).
       III.   DISCUSSION
              A.    The Five-Step Sequential Analysis
        Title II of the Social Security Act, 42 U.S.C. § 423(a)(l)(D), “provides for the
payment of [disability insurance benefits] to persons who have contributed to the program
and who suffer from a physical or mental disability.” Bowen v. Yuckert, 482 U.S. 137, 140
(1987). In order to establish eligibility for benefits, a claimant has the burden of
demonstrating that he or she is unable “to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” 42 U.S.C. § 423(d)(l)(A) ; 20 C.F.R. § 416.905(a).
        The Social Security Administration uses a five-step sequential evaluation to
determine if a claimant is entitled to benefits: (1) whether the claimant is currently engaged
in substantial gainful activity; (2) whether claimant has a severe impairment; (3) whether
this impairment meets or equals a listed impairment; (4) whether the impairment prevents
claimant from performing her past-relevant work; and (5) whether the claimant can
perform any other work which exists in the national economy, in light of her age, education,
work experience, and RFC. 20 C.F.R. § 404.1520, 416.920(e)-(O, Part 404 Subpart P,
Appendix 1. Claimant bears the burden of proof for the first four steps, and the burden
shifts to the Commissioner as to step five. 20 C.F.R. § 404.1520(g), 416.920(g); see
Potilos v. Comm ‘r of Soc. Sec., 474 F.3d 88, 9 1—92 (3d Cir. 2007) (citations omitted).
              B.    The AU’s Findings1
        The AU found that as of November 28, 2013, Claimant suffered from an impairment
of “low vision right eye (with left eye enucleated).” R. at 17. However, the AU noted that
prior to May 18, 2017, Claimant “did not have an impairment or combination of impairments
that meets or medically equals the severity of one of the listed impairments in” the relevant
regulations. R. at 1$. The AU stated that although Claimant testified he “had to leave his
last job because items were blurry and he had difficulty seeing them,” vision exams prior to
l
  Although Claimant initially included non-vision impairments in his initial statement of contentions,
ECF No. [12] at 2, Claimant only raises arguments concerning the extent of his visual impairment on
this appeal. ECF No. [14] at 1—8. The Court accordingly need only consider his claim for disability
benefits linked to his visual disability. See Knepp v. Apfet, 204 f.3d 78, 84 (3d Cir. 2000); Fotger v.
Comm ‘r ofSoc. Sec., No. 16-1487, 2017 WL 399205, at *15 (D.N.J. Jan. 30, 2017).
May 18, 2017, including an exam in March 2015 by Dr. Prinze Mack, did not demonstrate
the required intensity, persistence, and limiting effects of his symptoms prior to May 18, 2017
such that Claimant was still at that time capable of performing his past relevant work. The
AU further determined that:
               Beginning on May 18, 2017, the severity of [Claimant’s]
               impairment has met the criteria of [the relevant regulations].
               The ophthalmological consultative examination from May
               2017 showed [Claimant’s] vision had declined significantly
               ([citing to R. at 493—96, which is the May 2017 consultative
               ophthalrnological exam record also performed by Dr. Prinze
               Mack, M.D.]). His distance visual acuity was now 20/100 and
               near visual acuity was 2 0/80 (per vision test). His right visual
               field showed severe generalized depression with a high error
               rate (VFI 4%). Most significantly, the absolute value of the
               mean deviation of his visual field test increased from 18.5 (as
               of the March 2015 examination) to 30.72, passing the value of
               22 decibels required to meet the listing   .   . As there is no
                                                                  .   .



               medical evidence supporting an earlier date when his vision
               declined past the listing level finding, the undersigned finds
               May 18, 2017, as the date the listing level requirements were
               met.
R. at 19—20. The ALl went on to conclude that Claimant was disabled as of May 18, 2017
due to statutory blindness. R. at 20.
          C.      Claimant’s Appeal
      The substance of Claimant’s objection to the Decision is as follows:
               [T]he AU    .   .did not discuss the issues with [Claimant’s]
                                   .



               visual field loss at all. The regulations specifically state that
               when you have a visual disorder that could result in visual field
               loss such as glaucoma, resthenitis [sic] or optic neuropathy or
               when you display behaviors that suggest a field loss we need
               to measure the extent of your visual field loss.
               It is respectfully submitted to the Court that the ALl failed to
               discuss the elements of [the consultative ophthalmological
               exam performed in March 2015 by Dr. Mack] that were
               favorable to [Claimant] and that would indicate that he met the
               listings of impairment with regard to his vision loss and his
               statutory blindness.
ECf No. [14] at 8.
      Claimant’s argument is without merit. The ALl did in fact discuss the issues with

                                              n
                                              3
Claimant’s visual field loss prior to the date that he was deemed to be disabled, i.e., prior to
May 18, 2017. For instance, the AU specifically noted that the March 2015 consultative
report showed that the “absolute value of the mean deviation of his visual field test was 18.50
dB.” R. at 19 (citing to R. at 393—95). Furthennore, the AU addressed and gave credence to
other medical evidence from consultative professionals that Claimant was not prevented from
working prior to May 2017 if Claimant avoided workplace hazards such as unprotected
heights. See Sanchez v. Comm ‘r of Soc. Sec., 705 F. App’x 95, 98-99 (3d Cir. 2017). In
addition, the ALl specifically fond that his visual field test increased from 18.50 dB as of
March 2015 to 30.72 dB in May 2017 when the ALl found Claimant to be disabled. R. at 20.
Thus, the AU’s conclusion that Claimant was not visually disabled before May 18, 2017 was
supported by substantial evidence. Moreover, although Claimant was under the care of a
treating optometrist prior to May 18, 2017, Claimant has not pointed to evidence to support
his contention that he was entitled to disability benefits before May 2017. See Sanchez v.
Barn/tart, 186 F. App’x 187, 191 (3d Cir. 2006).
        Giving the AU the required due deference, the Court finds that there was substantial
evidence to support the ALl’s assessment here that Claimant was not disabled due to a visual
impainnent before May 18, 2017. The ALl showed that he considered and analyzed the
merits of the opinions provided by the consultative professionals and explained why he gave
significant weight to the conclusions set forth in those opinions. See Kerdman v. Comm ‘r of
Soc. Sec., 607 F. App’x 141, 143 (3d Cir. 2015).
       Furthermore, the AU had the discretion to evaluate Claimant’s credibility and to
render an independent judgment in light of the ophthalrnological findings and the other
evidence regarding the extent of Claimant’s alleged symptoms before May 18, 2017. See
Malloy v. Comm ‘r of Soc. Sec., 306 F. App’x 761, 765 (3d Cir. 2009) (citing Van Horn v.
Schweiker, 717 F.2d 871, 873 (3d Cir. 1983)); see also Hoyman v. Co/yin, 606 F. App’x 678,
681 (3d Cir. 2015). The Court finds that the AU performed the credibility evaluation in this
case in a comprehensive marmer. The AU addressed Claimant’s subjective complaints in the
Decision and then set forth why he discounted them based on the findings from the
ophthalmological consultative exam that occurred before May 18, 2017. R. at 19. Therefore,
the Decision must be affirmed.
   IV.    CONCLUSION
        For the foregoing reasons, the Court AFFIRMS the Decision of the AU. The Court
will issue an appropriate Order.




                                                                    MARTINI, U.S.D.J.

Dated: September, 2019



                                             4
